RUBIN, Circuit Judge,
with whom
POLITZ, RANDALL and WILLIAMS, Circuit Judges, join, specially concurring.
While I join in the result reached by the majority, I reach my conclusion on a different basis. Therefore, I join in the views expressed by Judge Garwood and add:
The sensitive and important issues in these cases cannot be resolved simply by attempting to decide whether a television station operated by a state agency is, or is not, a public forum. That term is but a label, developed to describe a location the use of which is open to the public. It does not express a definition but a conclusion.1 The limitations imposed by the first amendment on the operation of a medium of communication cannot be determined by application of the rules governing freedom of expression in streets and other areas that by tradition or design serve as platforms for expression subject only to reasonable time, place, and manner restrictions and free from content control.
The issue directly presented can be stated simply: whether an individual viewer has a right to compel a television station operated by a state agency to broadcast a single program previously scheduled by an employee of the agency that a higher-ranking state official has decided, because of its content, to cancel. This pretermits the factual questions whether the program was canceled for what the dissent calls “legitimate reasons” and whether the official’s *1049objection to the content of the program and to its political implications was in either of these cases the sole reason for canceling “Death of a Princess” or merely the decisive one. Although these are not unimportant inquiries, they do not focus on the crucial issue: how does the first amendment control state action when the state is operating a television station?
Determination of the constitutional limitations that result because a television licensee is a state agency rather than a private agency must take into account not only the rights of viewers but a number of other considerations. The license is federally bestowed. The state agency licensee has both a statutory duty to comply with the rules and regulations governing the use of its license2 and, like other licensees,3 the statutory right to determine the way in which it shall fulfill that duty.4 Those state employees who are charged with operation of the station, whether high or low in the managerial hierarchy, may have some right to free expression, which may be stronger if, for example, they function in an academic environment devoted to freedom of inquiry.5 Those who want access to the medium in order not to view and listen but to disseminate a message must also be considered. Viewers also have an interest in the content of programs, not only because of their “right to see” but also because the state agency is financed at least in part by viewers as taxpayers.
These interests are all entitled to consideration and some or all of them may be accorded constitutional protection. Whether a viewer has a right, therefore, to see a single program that has been canceled by station management cannot be determined by focusing only on the interests of the viewer.6 The interests of other persons and the function the state is discharging must also be considered, for the duties imposed on the state in connection with its various activities depend in part on the functions served by those activities.
Even the fact that the state is engaged in television broadcasting does not fully define the constitutional limitations on its actions, for such broadcasting might be designed to serve differing purposes. Licensing is not destiny. That the state is the licensee does not predetermine the station’s function. The state may elect the station’s mission, so long as this mission is consistent, with the station’s license and the Constitution. The prerogatives of managers, editors, and programmers, the rights of access of those who seek exposure, and the rights of viewers, as well as the prerogatives of the licensee itself as a state agency, are at least in large part determined by this mission.
*1050All, or in other instances a part, of a station’s programs might be devoted to providing a medium for the communication of competing views.7 Some channels on cable television networks and some viewer or listener call-in programs on television and radio stations are of this kind. Some television stations are devoted entirely to educational purposes, designed solely for pedagogy. Others may be operated to furnish a varied menu of entertainment having greater cultural and educational value than the programs available on commercial stations. While the record is not clear, it appears that the two stations involved in these cases were of this sort. Neither station has been shown to have been a magazine of the air, a forum for all views, or a dispassionate communicator on issues of the day. Each appears to serve instead a diet that differs from commercial television primarily in appeal to a somewhat more sophisticated audience, the absence of commercials, and efforts to raise funds from viewers.
The function of a state agency operating an informational medium is significant in determining first amendment restrictions on its actions. State agencies publish alumni bulletins, newsletters devoted to better farming practices, and law reviews; they operate or subsidize art museums and theater companies and student newspapers. The federal government operates the Voice of America8 and Radio Free Europe and Radio Liberty,9 publishes “journals, magazines, periodicals, and similar publications” that are “necessary in the transaction of the public business,”10 including newspapers for branches of the Armed Forces, and pays the salaries of many federal officials who, like the President’s Press Secretary, communicate with the public through the media. The first amendment does not dictate that what will be said or performed or published or broadcast in these activities will be entirely content-neutral. In those activities that, like television broadcasting' to the general public, depend in part on audience interest, appraisal of audience interest and suitability for publication or broadcast inevitably involves judgment of content.11
If the state is conducting an activity that functions as a marketplace of ideas, the Constitution requires content neutrality. Thus, a state university may not override editorial freedom for student newspapers.12 If, however, the state’s activity is devoted to a specific function rather than general news dissemination or free exposition of ideas, the state may regulate content in order to prevent hampering the primary function of the activity,13 just as it may to some degree restrict the content of material distributed or displayed on military establishments,14 in prisons,15 on public buses,16 or *1051in public hospitals.17
All of the opinions in Board of Educ. v. Pico, - U.S. -, 102 S.Ct. 2799, 73 L.Ed.2d 435 (1982), recognize such a distinction either implicitly or expressly.18 Justice Brennan’s opinion for the plurality stresses “the limited nature of the substantive question” presented by the challenge to a school board’s removal of books from a school library.19 It does not classify the library as a public forum and emphasizes that the challenged action “does not involve the acquisition of books.”20 It postulates that “all First Amendment rights accorded to students must be construed ‘in light of the special characteristics of the school environment,’ ” 21 just as, I submit, the rights of television viewers must be construed in the light of the special characteristics of the television medium and the mission of a particular state-operated television station. The plurality opinion turns on “the unique role of the school library”22 as distinguished, in particular, from the determination of school curricula.23 Because the plurality was addressing only the “suppression of ideas,” it could write without considering “the discretion of a local school board to choose books to add to the libraries of their schools.” 24
In his concurring opinion, Justice Black-mun is willing to say only that “certain forms of state discrimination between ideas are improper.”25 He “doubt[s] that there is a theoretical distinction between removal of a book and failure to acquire a book.”26 Therefore, he is willing to say only that “school officials may not remove books for the purpose of restricting access to the political ideas or social perspectives discussed in them, when that action is motivated simply by the officials’ disapproval of the ideas involved.” 27 He also notes that the nature of the governmental activity at issue is significant in determining to what extent *1052the first amendment limits government officials’ discretion to regulate speech.28
The dissenters do not agree that students have a constitutional right to receive information or that “a school board [has a duty to] affirmatively aid [a] speaker in its communication with the recipient.”29 “[T]he ‘right to receive information and ideas’ . . . does not carry with it the concomitant right to have those ideas affirmatively provided at a particular place by the government.”30 In his dissenting opinion, Justice Powell adds: “[T]his new found right [to receive ideas] finds no support in the First Amendment precedents of this Court.”31
All of the opinions in Pico, therefore, seem to support the distinction between the application of the first amendment to limitations on the use of a public forum and the restrictions it may impose on governmental action in conducting a particular activity. Whether the views of the plurality or those of the dissenters express the constitutional interpretation that will ultimately be adopted, Pico seems to endorse the view that the nature of the activity determines the strictures the first amendment places on governmental action.
While the Mobile and Houston television stations are operated by state agencies, neither station is designed to function as a marketplace of ideas, a medium open to all who have a message, whatever its nature. The staff of each station had made an initial programming decision based in part on their assessment of the content of “Death of a Princess.” Had the initial decision been not to use the program, the argument might have been made that this too was censorship and violated the potential viewers’ right to see. If a decision is initially made at one level to use a program and is then reversed at a higher level, the content assessment involved is more apparent, but it is not necessarily converted thereby from legitimate programming into forbidden censorship.
Judicial reassessment of the propriety of a programming decision made in operating a television station involves not only interference with station management but also reevaluation of all of the content-quality-audience reaction factors that enter into a decision to use or not to use a program by a medium that cannot possibly, by its very nature, accommodate everything that every viewer might desire. With deference to the dicta observations made in the Pico plurality opinion, our reexamination of such a decision cannot logically be confined to occasions when higher officials overrule subordinates. If it is forbidden censorship for the higher official to cancel a program, it is equally censorship for the lower officials to decide initially to reject a program.
The Constitution is categoric but it does not command the theoretical. The state’s discretion is confined by the functions it may perform as a broadcast licensee, and the purpose to which it has dedicated its license. Moreover, these cases involve only one program, not a licensee policy or practice of, for example, favoring only one political party, or of broadcasting racially or religiously discriminatory views.32 Neither *1053complaint even alleges that either station has a policy of curtailing access to ideas. Each seeks only to compel the defendant station to show a single program. Judicial intervention might be required if these or other licensees should adopt or follow policies or practices that transgress constitutional rights. But, one call, even if it is ill-advised, does not constitute a policy or practice, and judicial intervention does not appear required or warranted for a single programming decision.
For these reasons, although I cannot agree with all of the majority opinion, particularly its discussion of the application of the public forum doctrine, I concur in the result.

. See Karst, Public Enterprise and the Public Forum: A Comment on Southeastern Promotions, Ltd. v. Conrad, 37 Ohio St.L.J. 247, 254 (1976) .


. 47 U.S.C. § 303; see Red Lion Broadcasting Co. v. FCC, 395 U.S. 367, 379-80, 89 S.Ct. 1794, 1800-01, 23 L.Ed.2d 371, 382-83 (1969).


. See Accuracy in Media, Inc. v. FCC, 521 F.2d 288, 291 (D.C.Cir.1975), cert. denied, 425 U.S. 934, 96 S.Ct. 1664, 48 L.Ed.2d 175 (1976).


. See Columbia Broadcasting Sys., Inc. v. Democratic Nat’l Comm., 412 U.S. 94, 109-10, 93 S.Ct. 2080, 2089-90, 36 L.Ed.2d 772, 787-88 (1973); 47 U.S.C. § 326; Note, Broadcast Deregulation and the First Amendment: Restraints on Private Control of the Publicly Owned Forum, 55 N.Y.U.L.Rev. 517, 518, 521 (1980).


. See Bazaar v. Fortune, 476 F.2d 570, 580 (5th Cir.) (“[W]e must take note of the historical role of the University in expressing opinions which may well not make favor with the majority of society and in serving in the vanguard in the fight for freedom of expression and opinion.”), aff’d as modified en banc, 489 F.2d 225 (5th Cir. 1973) (per curiam), cert. denied, 416 U.S. 995, 94 S.Ct. 2409, 40 L.Ed.2d 774 (1974); Brooks v. Auburn Univ., 412 F.2d 1171, 1173 (5th Cir. 1969) (“ ‘A school may not stifle dissent because the subject matter is out of favor. Free expression is itself a vital part of the educational process.’ ”) (quoting Ferrell v. Dallas Indep. School Dist., 392 F.2d 697, 704 (5th Cir. 1968) (Godbold, J., concurring)).


. See generally Lehman v. City of Shaker Heights, 418 U.S. 298, 302-03, 94 S.Ct. 2714, 2717, 41 L.Ed.2d 770, 777 (1974) (plurality opinion):
Although American constitutional jurisprudence, in the light of the First Amendment, has been jealous to preserve access to public places for purposes of free speech, the nature of the forum and the conflicting interests involved have remained important in determining the degree of protection afforded by the Amendment to the speech in question.


. Cf. City of Madison Joint School Dist. v. Wisconsin Emp. Comm’n., 429 U.S. 167, 175, 97 S.Ct. 421, 426, 50 L.Ed.2d 376, 384 (1976) (“State has opened a forum for direct citizen involvement”).


. 22 U.S.C. § 1463 (1976 & Supp. IV 1980).


. Id. §§ 2871-2879.


. 44 U.S.C. § 1108.


. A recent article on one of these activities, Voice of America, vividly illustrates this point. Bethell, Propaganda Warts, Harper’s, May 1982, at 19. Indeed, this article describes an incident similar to the ones at issue in these cases. Id. at 21.


. See Bazaar v. Fortune, 476 F.2d at 573-75; Dickey v. Alabama State Bd. of Educ., 273 F.Supp. 613, 617-18 (M.D.Ala.1967), vacated as moot sub nom. Troy State Univ. v. Dickey, 402 F.2d 515 (5th Cir. 1968).


. See Adderley v. Florida, 385 U.S. 39, 47, 87 S.Ct. 242, 247, 17 L.Ed.2d 149, 156 (1966) (“The State, no less than a private owner of property, has power to preserve the property under its control for the use to which it is lawfully dedicated.”).


. Greer v. Spock, 424 U.S. 828, 836-40, 96 S.Ct. 1211, 1216-18, 47 L.Ed.2d 505, 513-15 (1.976); id. at 843, 96 S.Ct. at 1220, 47 L.Ed.2d at 517-18 (Powell, J., concurring).


. See Jones v. North Carolina Prisoners’ Labor Union, Inc., 433 U.S. 119, 134-35, 97 S.Ct. 2532, 2542-43, 53 L.Ed.2d 629, 644-45 (1977).


. Lehman v. City of Shaker Heights, 418 U.S. at 302-04, 94 S.Ct. at 2717-18, 41 L.Ed.2d at 776-78.


. Dallas Ass’n of Community Orgs. for Reform Now v. Dallas County Hosp. Dist., 670 F.2d 629, 631 -32 & n.2 (5th Cir. 1982) (per curiam).


. Seven Justices filed opinions in Pico. The Court divided four-four on the constitutional issue of the extent to which the first amendment limits the discretion of a school board to remove books from a school library. Justice White concurred in the judgment of the Court but did not reach this issue. See generally Maj. Op. supra, 688 F.2d at 1045, 1052, n.30.


. - U.S. at -, 102 S.Ct. at 2805, 73 L.Ed.2d at 443; see id at -, 102 S.Ct. at 2806, 73 L.Ed.2d at 444:
In sum, the issue before us in this case is a narrow one, both substantively and procedurally. It may best be restated as two distinct questions. First, Does the First Amendment impose any limitations upon the discretion of petitioners to remove library books from the Island Trees High School and Junior High School? Second, If so, do the affidavits and other evidentiary materials before the District Court, construed most favorably to respondents, raise a genuine issue of fact whether petitioners might have exceeded those limitations?
(Emphasis in original).


. Id at----, 102 S.Ct. at 2805, 73 L.Ed.2d at 444 (emphasis in original).


. Id at-----, 102 S.Ct. at 2808-09, 73 L.Ed.2d at 447 (quoting Tinker v. Des Moines School Dist., 393 U.S. 503, 506, 89 S.Ct. 733, 736, 21 L.Ed.2d 731, 737 (1969)); see note 28 and accompanying text infra.


. Id. at--, 102 S.Ct. at 2809, 73 L.Ed.2d at 448.
A school library ... is “a place dedicated to quiet, to knowledge, and to beauty.” Brown v. Louisiana, 383 U.S. 131, 142, [86 S.Ct. 719, 724, 15 L.Ed.2d 637] (1966) (Opinion of Fortas, J.). Keyishian v. Board of Regents, 385 U.S. 589[, 603, 87 S.Ct. 675, 684, 17 L.Ed.2d 629] (1967), observed that “students must always remain free to inquire, to study and to evaluate, to gain new maturity and understanding.” The school library is the principal locus of such freedom.
Id. at-, 102 S.Ct. at 2809, 73 L.Ed.2d at 448 (footnote omitted).


. - U.S. at--, 102 S.Ct. at 2809, 73 L.Ed.2d at 448.


. Id at-, 102 S.Ct. at 2810, 73 L.Ed.2d at 450.


. Id. at-, 102 S.Ct. at 2814, 73 L.Ed.2d at 454 (concurring in part and concurring in the judgment) (emphasis in original).


. Id. at - n.1, 102 S.Ct. at 2814 n.1, 73 L.Ed.2d at 454 n.1.


. Id. at-, 102 S.Ct. at 2814, 73 L.Ed.2d at 455 (emphasis in original).


. See id. at • • , 102 S.Ct. at 2814, 73 L.Ed.2d at 454:
[T]he unique environment of the school places substantial limits on the extent to which official decisions may be restrained by the First Amendment values. But that environment also makes it particularly important that some limits be imposed.
(Emphasis in original).


. id. at----, 102 S.Ct. at 2818, 73 L.Ed.2d at 460 (Burger, C. J., dissenting).


. Id. at -----, 102 S.Ct. at 2819, 73 L.Ed.2d at 460 (quoting Stanley v. Georgia, 394 U.S. 557, 564, 89 S.Ct. 1243, 1247, 22 L.Ed.2d 542, 549 (1969)).


. Id. at-, 102 S.Ct. at 2822, 73 L.Ed.2d at 465; accord, id. at-, 102 S.Ct. at 2830, 73 L.Ed.2d at 474 (Rehnquist, J., dissenting) (“The right described by [Justice Brennan’s plurality opinion] has never been recognized in the decisions of this Court and is not supported by their rationale.”); see id. at-, 102 S.Ct. at 2835, 73 L.Ed.2d at 481 (O’Connor, J., dissenting).


. See Board of Educ. v. Pico,-U.S. at---, 102 S.Ct. at 2810, 73 L.Ed.2d at 449 (plurality opinion); id. at--, 102 S.Ct. at 2813, 73 L.Ed.2d at 453 (Blackmun, J., concurring in part and concurring in the judgment); id. at -, 102 S.Ct. at 2827, 73 L.Ed.2d at 470 (Rehnquist, J., dissenting).